Exhibit 10.2

 

FEI COMPANY

 

EMPLOYEE SHARE PURCHASE PLAN

 

As amended effective May 19, 2005

 

1.                                       Purpose of the Plan.  FEI Company (the
“Company”) believes that ownership of shares of its Common Stock by employees of
the Company and its Participating Subsidiaries (hereinafter defined) is
desirable as an incentive to better performance and improvement of profits, and
as a means by which employees may share in the rewards of growth and success. 
The purpose of this Employee Share Purchase Plan (the “Plan”) is to provide a
convenient means by which employees of the Company and Participating
Subsidiaries may purchase the Company’s shares through payroll deductions and a
method by which the Company may assist and encourage such employees to become
share owners.

 

2.                                       Shares Reserved for the Plan.  There
are 1,950,000 shares of the Company’s authorized Common Stock reserved for
issuance under the Plan.  The number of shares reserved for issuance under the
Plan is subject to adjustment in the event of any stock dividend, stock split,
combination of shares, recapitalization or other change in the outstanding
Common Stock of the Company.  The determination of whether an adjustment shall
be made and the manner of any such adjustment shall be made by the Board of
Directors of the Company, which determination shall be conclusive.

 

3.                                       Administration of the Plan.  The Plan
shall be administered by the Board of Directors.  The Board of Directors may
promulgate rules and regulations for the operation of the Plan, adopt forms for
use in connection with the Plan, and decide any question of interpretation of
the Plan or rights arising thereunder.  The Board of

 

--------------------------------------------------------------------------------


 

Directors may consult with counsel for the Company on any matter arising under
the Plan.  All determinations and decisions of the Board of Directors shall be
conclusive.  Notwithstanding the foregoing, the Board of Directors, if it so
desires, may delegate to the Compensation Committee of the Board the authority
for general administration of the Plan.

 

4.                                       Eligible Employees.  Except as
indicated below, all full-time employees of the Company and all full-time
employees of each of the Company’s subsidiary corporations which is designated
by the Board of Directors of the Company as a participant in the Plan (such
participating subsidiary being hereinafter called a “Participating Subsidiary”)
are eligible to participate in the Plan.  Any employee who would, after a
purchase of shares under the Plan, own or be deemed (under Section 424(d) of the
Internal Revenue Code of 1986, as amended (the “Code”)) to own stock (including
stock subject to any outstanding options held by the employee) possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Company or any parent or subsidiary of the Company, shall be
ineligible to participate in the Plan.  A “full-time employee” is one who is in
the active service of the Company or a Participating Subsidiary excluding,
however, any employee whose customary employment is 20 hours or less per week or
whose customary employment is for not more than five months per calendar year.

 

5.                                       Offerings.

 

(a)  Offering Periods.  The Plan shall be implemented by a series of offering
periods of approximately twelve months’ duration or such other duration as the
Board of Directors shall determine  (“Offering Periods”), commencing on March 1
and September 1 of each year and ending on the last day of February or August,
respectively, occurring thereafter.  The initial Offering Period shall commence
on March 1, 1998 and shall end on February 28, 1999.  Notwithstanding the
foregoing, the Board of Directors may establish a different duration for one or
more future

 

2

--------------------------------------------------------------------------------


 

Offering Periods, provided, however, that no Offering Period may have a duration
exceeding twenty-seven (27) months.  Each Offering Period shall be comprised of
a series of two purchase periods (“Purchase Periods”), as provided in clause
(b) below.  The first day of each Offering Period is an “Offering Date” and the
last day of each Purchase Period is a “Purchase Date” for the Offering Period. 
If an Offering Date or a Purchase Date falls on a day on which the public equity
securities markets in the United States are not open for trading, the Company
shall, by announcement at least ten days before the date on which the Offering
Date or Purchase Date would otherwise fall, specify the trading day that will be
deemed that Offering Date, or Purchase Date, as the case may be.  As of each
Offering Date, the Company hereby grants to each eligible employee a right under
the Plan to purchase shares of Common Stock on the Purchase Date for the price
determined under paragraph 7 of the Plan exclusively through payroll deductions
authorized under paragraph 6 of the Plan; provided, however, that (a) no such
right shall permit the purchase of more than 1,000 shares, and (b) no such right
shall allow an employee’s right to purchase shares under all stock purchase
plans of the Company and its parents and subsidiaries to which Section 423 of
the Code applies to accrue at a rate that exceeds $25,000 of fair market value
of shares (determined at the Offering Date) for each calendar year in which such
right is outstanding.

 

(b)                                 Purchase Periods.  Each Offering Period
shall consist of two (2) consecutive Purchase Periods of approximately six
(6) months’ duration, or such other number or duration as the Board shall
determine.  A Purchase Period commencing on or about March 1 shall end on or
about the next August 31.  A Purchase Period commencing on or about September 1
shall end on or about the next February 28.  Notwithstanding the foregoing, the
Board may establish a different duration for one or more future Purchase Periods
or different commencing or ending dates for such Purchase Periods.

 

3

--------------------------------------------------------------------------------


 

6.                                       Participation in the Plan.

 

(a)                                  Initiating Participation.  An eligible
employee may participate in an Offering Period under the Plan by filing with the
Company no later than the close of business on the Offering Date, on forms
furnished by the Company, a subscription and payroll deduction authorization. 
Once filed, a subscription and payroll deduction authorization shall remain in
effect for subsequent Offering Periods unless amended or terminated.  The
payroll deduction authorization will take effect on the Offering Date or, if
later, on the first payroll effective date that is at least three business days
after the date on which it was filed, and will authorize the employing entity to
make payroll deductions in the specified amount from each paycheck of the
participating employee.  Payroll deductions for any Purchase Period may not
exceed 15 percent of the gross amount of base pay plus commissions, if any, in
the aggregate payable to the employee for such Purchase Period.  If a payroll
deduction is made by a Participating Subsidiary, that entity will promptly remit
the amount of the deduction to the Company. Eligible employees may not
participate simultaneously in more than one Offering Period.

 

(b)                                 Amending or Terminating Participation.  A
participating employee may amend his or her payroll deduction authorization once
during any Purchase Period, to reduce the amount of future payroll deductions,
with effect during the remaining part of the Purchase Period.  Other amendments
to the payroll deduction authorization will not become effective until the next
following Purchase Period. A permitted change in payroll deductions shall be
effective for any pay period only if written notice is received by the Company
at least three business days prior to the payroll effective date published by
the Company for that pay period.  After an employee has begun participating in
the Plan, he or she may terminate participation in the Plan by written notice
received by the Company at any time up to the tenth day before a Purchase Date. 
Participation in the Plan shall also terminate when a

 

4

--------------------------------------------------------------------------------


 

participant ceases to be an eligible employee for any reason, including death or
retirement.  Determination of when the employment relationship terminates for
this purpose shall be made under Section 1.421-7 of U.S. Treasury Regulations or
successor regulations.  A participant may not reinstate participation in the
Plan with respect to a particular Offering Period after once terminating
participation in the Plan with respect to that Offering Period.  Upon
termination of a participant’s participation in the Plan, all amounts deducted
from the participant’s pay and not previously used to purchase shares under the
Plan shall be returned to the participant.

 

(c)                                  Automatic Withdrawal from an Offering
Period.  If the fair market value of a share of Common Stock on a Purchase Date
other than the final Purchase Date of an Offering Period is less than the fair
market value of a share of Common Stock on the Offering Date of the Offering
Period, then every participant shall be (a) automatically withdrawn from such
Offering Period at the close of such Purchase Date and after the acquisition of
shares of Common Stock for the Purchase Period and (b) enrolled in the Offering
Period commencing on the first business day subsequent to such Purchase Date.  A
participant may elect not to be automatically withdrawn from an Offering Period
pursuant to this paragraph 6(c) by delivering to the Company not later than the
close of business on the Purchase Date a written notice indicating such
election.

 

7.                                       Option Price.  The price at which
shares shall be purchased in an Purchase Period shall be the lower of (a) 85% of
the fair market value of a share of Common Stock on the Offering Date of the
applicable Offering Period or (b) 85% of the fair market value of a share of
Common Stock on that Purchase Date.  The fair market value of a share of Common
Stock on any date shall be the closing price of the Common Stock for such date
as reported by the Nasdaq National Market or, if the Common Stock is not
reported on the Nasdaq National Market, such other reported value of the Common
Stock as shall be specified by the Board of Directors.

 

5

--------------------------------------------------------------------------------


 

8.                                       Newly Eligible Employees.  A person who
becomes an eligible employee after the Offering Date of an Offering Period shall
not be eligible to participate in such Offering Period but may participate in
any subsequent Offering Period provided he or she is still an eligible employee
as of the Offering Date of such subsequent Offering Period.

 

9.                                       Purchase of Shares.  All amounts
withheld from the pay of a participant shall be credited to his or her account
under the Plan by the Custodian appointed under paragraph 10.  No interest will
be paid on such accounts unless the Board of Directors determines otherwise. On
each Purchase Date of an Offering Period, the amount of the account of each
participant will be applied to the purchase of whole shares by such participant
from the Company at the price determined under paragraph 7.  Any cash balance
remaining in a participant’s account after a Purchase Date because it was less
than the amount required to purchase a full share shall be retained in the
participant’s account for the next Purchase Period.

 

10.                                 Delivery and Custody of Shares.  Shares
purchased by participants pursuant to the Plan will be delivered to and held in
the custody of such investment or financial firm (the “Custodian”) as shall be
appointed by the Board of Directors.  The Custodian may hold in nominee or
street name certificates for shares purchased pursuant to the Plan and may
commingle shares in its custody pursuant to the Plan in a single account without
identification as to individual participants.  By appropriate instructions to
the Custodian on forms to be provided for that purpose, a participant may from
time to time obtain (a) transfer into the participant’s own name of some or all
of the shares held by the Custodian for the participant’s account and delivery
of such shares to the participant; (b) transfer of some or all of the shares
held for the participant’s account by the Custodian to a regular individual
brokerage account in the participant’s own name, either with the firm then
acting as Custodian or with

 

6

--------------------------------------------------------------------------------


 

another firm, or (c) sale of some or all of the shares held by the Custodian for
the participant’s account at the market price at the time the order is executed
and remittance of the net proceeds of sale to the participant.  Upon termination
of participation in the Plan, a participant may elect to have the shares held by
the Custodian for his or her account transferred and delivered in accordance
with (a) above, transferred to a brokerage account in accordance with (b), or
sold in accordance with (c).

 

11.                                 Records and Statements.  The Custodian will
maintain the records of the Plan.  As soon as practicable after each Purchase
Date the Custodian will furnish to each participant a statement showing the
activity in the participant’s account for the period covered by the statement
and the cash and share balances in the account as of the Purchase Date. 
Participants will be furnished such other reports and statements, and at such
intervals, as the Board of Directors shall determine from time to time.

 

12.                                 Expense of the Plan.  The Company will pay
all expenses incident to operation of the Plan, including costs of record
keeping, accounting fees, legal fees, commissions and issue or transfer taxes on
purchases pursuant to the Plan and on delivery of shares to a participant or
into his or her brokerage account.  The Company will not pay expenses,
commissions or taxes incurred in connection with sales of shares by the
Custodian at the request of a participant.  Expenses to be paid by a participant
will be deducted from the proceeds of sale prior to remittance.

 

13.                                 Rights Not Transferable.  The right to
purchase shares under this Plan is not transferable by a participant, and such
right is exercisable during the participant’s lifetime only by the participant. 
Upon the death of a participant, any cash or shares held for the participant’s
account shall be transferred to the persons

 

7

--------------------------------------------------------------------------------


 

entitled thereto under the laws of the state of domicile of the participant upon
a proper showing of authority.

 

14.                                 Dividends and Other Distributions.  Cash
dividends and other cash distributions, if any, on shares held by the Custodian
will be paid currently to the participants entitled thereto unless the Company
subsequently adopts a dividend reinvestment plan and the participant directs
that his or her cash dividends be invested in accordance with such plan.  Stock
dividends and other distributions in shares of the Company on shares held by the
Custodian shall be issued to the Custodian and held by it for the account of the
respective participants entitled thereto.

 

15.                                 Voting and Shareholder Communications.  In
connection with voting on any matter submitted to the shareholders of the
Company, the Custodian will furnish to each participant a proxy authorizing the
participant to vote the shares held by the custodian for his account.  Copies of
all general communications to shareholders of the Company will be sent to
participants in the Plan.

 

16.                                 Tax Withholding.  Each participant who has
purchased shares under the Plan shall immediately upon notification of the
amount due, if any, pay to the Company in cash amounts necessary to satisfy any
applicable federal, state, local, national or other governmental tax withholding
determined by the Company to be required in any country having taxing
jurisdiction.  If the Company determines that additional withholding is required
beyond any amount deposited at the time of purchase, the participant shall pay
such amount to the Company on demand.  If the participant fails to pay the
amount demanded, the Company may withhold that amount from other amounts payable
by the Company to the participant, including salary, subject to applicable law.

 

8

--------------------------------------------------------------------------------


 

17.                                 Responsibility and Indemnity.  Neither the
Company, its Board of Directors, the Custodian, any Participating Subsidiary,
nor any member, officer, agent, or employee of any of them, shall be liable to
any participant under the Plan for any mistake of judgment or for any omission
or wrongful act unless resulting from gross negligence, willful misconduct or
intentional misfeasance.  The Company will indemnify and save harmless its Board
of Directors, the Custodian and any such member, officer, agent or employee
against any claim, loss, liability or expense arising out of the Plan, except
such as may result from the gross negligence, willful misconduct or intentional
misfeasance of such entity or person.

 

18.                                 Conditions and Approvals.  The obligations
of the Company under the Plan shall be subject to and conditional upon
compliance with all applicable U.S. state, federal and foreign laws and
regulations, compliance with the rules of any stock exchange or market on which
the Company’s securities may be listed, and approval of such federal, state and
foreign authorities or agencies as may have jurisdiction over the Plan or the
Company.  The Company will use its best effort to comply with such laws,
regulations and rules and to obtain such approvals.

 

19.                                 Amendment of the Plan.  The Board of
Directors of the Company may from time to time amend the Plan in any and all
respects, except that without the approval of the shareholders of the Company,
the Board of Directors may not increase the number of shares reserved for the
Plan or decrease the purchase price of shares offered pursuant to the Plan.

 

20.                                 Termination of the Plan.  The Plan shall
terminate when all of the shares reserved for purposes of the Plan have been
purchased, provided that the Board of Directors in its sole discretion may at
any time terminate the Plan without any obligation on account of such
termination, except as hereinafter in this paragraph provided.  Upon termination
of the Plan, the cash and shares, if any, held in the

 

9

--------------------------------------------------------------------------------


 

account of each participant shall forthwith be distributed to the participant or
to the participant’s order, provided that if prior to the termination of the
Plan, the Board of Directors and shareholders of the Company shall have adopted
and approved a substantially similar plan, the Board of Directors may in its
discretion determine that the account of each participant under this Plan shall
be carried forward and continued as the account of such participant under such
other plan, subject to the right of any participant to request distribution of
the cash and shares, if any, held for his account.

 

21.                                 Effective Date of the Plan.  The Plan shall
become effective on March 1, 1998, subject to approval not later than June 30,
1998, by the affirmative vote, in person or by proxy, of the holders of at least
a majority of the shares of the Company represented and voting on the approval
of the Plan at a validly held meeting of the shareholders.

 

Adopted October 14, 1997

Amendments approved by Shareholders:

April 23, 1998

May 21, 1998

May 18, 2000

May 20, 2004

May 19, 2005

 

10

--------------------------------------------------------------------------------